FULL TEXT.
PER CURIAM.
Defendant in eiuor, Minnie Fissell, brought an action against Ratnour and Vandt, for damages caused to furniture and household goods. Fissell had occupied a certain building as a tenant for about eight years. On April 2'ith, the owners served notice on the tenant to vacare the premises. A similar notice was served on May 3rd. May 10th, following, the owners removed the roof from the building, and this action was prosecuted to recover damages to property due to that act.
The Court entered judgment on the jury’s verdict for the plaintiff, and this action is prosecutea to reverse that judgment.
Section 10449 General Code authorizes an action in forcible entry and detainer, when the tenant íefuses to vacate premises.
Section 10461 General Code requires that notice shall be served three days before instituting an action. The owners of the premises took the. law in their own hands by proceeding contrary to the provisions of the statute.
The judgment of the Court below will be affirmed.
(Hamilton, PJ., and Cushing, J., concur.)